FILED
                             NOT FOR PUBLICATION                                 AUG 19 2010

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                           No. 09-10393

               Plaintiff - Appellee,                D.C. No. 2:08-cr-00059-JCM-
                                                    GWF-1
   v.

JULIAN RICARDO CHACON,                              MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                      James C. Mahan, District Judge, Presiding

                         Argued and Submitted July 14, 2010
                             San Francisco, California


Before: FERNANDEZ, W. FLETCHER and TALLMAN, Circuit Judges.




        Julian Ricardo Chacon appeals the denial of a motion to suppress evidence

in his criminal trial in federal district court. We affirm the district court.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Applying de novo review, we agree with the district court that the reasonable

suspicion underlying the investigatory stop had not dissipated at the time Chacon

gave consent to the search of his vehicle. As a result, the fact that Chacon was in

custody at the time he gave consent did not taint his consent. Although reasonable

suspicion may have begun to dissipate regarding the possibility of a kidnap-in-

progress, the highly unusual circumstances and odd explanations known to the

police at the time of consent did not eliminate reasonable suspicion that some

“criminal activity may be afoot.” United States v. Berber-Tinoco, 510 F.3d 1083,

1087 (9th Cir. 2007) (internal quotations omitted); see also United States v. Lopez,

482 F.3d 1067 (9th Cir. 2007).

      The district court did not commit clear error in finding Chacon’s consent to

be voluntary. Several factors in the totality of the circumstances analysis support

the district court’s conclusion. See United States v. Patayan Soriano, 361 F.3d
494, 501-04 (9th Cir. 2004).

      AFFIRMED.




                                          2